UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 22, 2015 Alliant Techsystems Inc. (Exact name of registrant as specified in its charter) Delaware 1-10582 41-1672694 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1300 Wilson Boulevard, Suite400 Arlington, Virginia 22209-2307 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(703) 412-5960 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On January 22, 2015, ATK issued a press release announcing the declaration of a quarterly cash dividend of $0.32 per share. A copy of the press release is furnished as Exhibit 99.1 hereto. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Description Press Release, dated January 22, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALLIANT TECHSYSTEMS INC. By: /s/ Scott D. Chaplin Name: Scott D. Chaplin Title: Senior Vice President, General Counsel and Secretary Date: January 22, 2015 EXHIBIT INDEX Exhibit Description Press Release, dated January 22, 2015.
